Citation Nr: 1019340	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder with anxious mood, prior to 
January 24, 2007.

2.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder with anxious mood, from 
January 24, 2007, to December 8, 2009.

3.  Entitlement to an initial evaluation in excess of 70 
percent for depressive disorder, with anxious mood, from 
December 8, 2009.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1986 to November 
1986 and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
depressive disorder, not otherwise specified with anxious 
mood, effective October 29, 2004.  An April 2007 rating 
decision granted an evaluation of 50 percent, effective 
January 24, 2007.  A January 2010 rating decision granted an 
evaluation of 70 percent, effective December 8, 2009. 

The appellant's claim for a higher initial evaluation for a 
depressive disorder with anxious mood was construed by the RO 
as a claim for an increased rating.  The appellant was 
granted service connection for a depressive disorder with 
anxious mood in the June 2006 rating decision.  The rating 
decision was mailed to the appellant in August 2006 with a VA 
Form 4107, Your Rights to Appeal Our Decision, which 
explained the appellant's rights to appeal the rating 
decision.  To file an appeal, an appellant must file a notice 
of disagreement within one year of the date that notice of 
the rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2009).  In a January 2007 statement, the 
appellant's representative stated that the appellant 
requested an increase in the service-connected mood disorder 
as the condition had become worse.  As the statement was 
filed within one year of issuance of notice of the June 2006 
rating decision and the appellant requested an increased 
rating, the Board construes the statement as a notice of 
disagreement.  A substantive appeal was received within 60 
days of issuance of a statement of the case in January 2008.  
Therefore, the issue before the Board is whether the 
appellant is entitled to a higher initial evaluation for 
depressive disorder with anxious mood.

The appellant's claim for a higher initial evaluation for his 
service-connected depressive disorder with anxious mood was 
previously before the Board in May 2009 and was remanded for 
further development to comply with VA's duty to assist.  As 
will be discussed below, the Board finds that the there has 
been substantial compliance with the remand and will proceed 
to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 
141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 24, 2007, the appellant's depressive 
disorder with anxious mood was manifested by complaints of a 
depressed mood, anxiety, and sleep impairment.  The evidence 
of record indicates that the veteran has normal speech, no 
deficits in comprehension, intelligence, or judgment, with a 
Global Assessment of Functioning (GAF) score indicating 
moderate impairment upon VA examination.

2.  From January 24, 2007, to December 8, 2009, the 
appellant's depressive disorder with anxious mood was 
manifested by anxiety, panic attacks, depressed mood and 
sleep impairment.  The evidence of record indicates the 
appellant had normal speech and memory, and comprehension, 
with a GAF score indicating moderate impairment upon VA 
examination.

3.  From December 8, 2009, the appellant's depressive 
disorder with anxious mood was manifested by anxiety, 
depressed mood, difficulty in adapting to stressful 
circumstances, and panic attacks.  The appellant's speech, 
thought process and thought content were unremarkable, with 
no deficits in intelligence, memory or judgment.  The 
appellant had a GAF score indicating moderate impairment upon 
VA examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for depressive disorder, not otherwise 
specified, with anxious mood, prior to January 24, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic 
Code 9435 (2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for depressive disorder, not otherwise 
specified, with anxious mood, from January 24, 2007, to 
December 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 
4.130, Diagnostic Code 9435 (2009).

3.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for depressive disorder, not otherwise 
specified, with anxious mood, from December 8, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9435 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for entitlement 
to an increased disability rating for depressive disorder, 
with anxious mood.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Because the June 2006 rating decision granted the appellant's 
claim for service connection for depressive disorder with 
anxious mood, such claim is now substantiated.  His filing of 
a notice of disagreement as to the June 2006 rating decision 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, 
the appellant's appeal as to the initial rating assignment 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 
and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The January 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the disability at issue (38 C.F.R. § 4.87, DC 6204), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

In the March 2009 Board hearing, the appellant indicated that 
he had applied for and been denied benefits from the Social 
Security Administration (SSA).  He stated that he applied for 
benefits for posttraumatic stress disorder (PTSD) and bi-
polar disorder.  Both conditions are not service-connected 
and unrelated to the disability currently on appeal before 
the Board.  There is no indication that the records in 
possession of the SSA are relevant to the instant claim.  The 
Board concludes that the duty to assist does not require the 
appellant's SSA records to be associated with the file.  See 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that 
the Secretary has a duty to assist in obtaining relevant and 
adequately identified records).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with an appropriate VA 
examination in December 2009, as requested in the May 2009 
Board remand.  The appellant was also seen for VA 
examinations in June 2006 and March 2007.  The appellant has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2006, 
March 2007, and December 2009 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Initial Rating for Depressive Disorder with Anxious Mood

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeals in this case, requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appellant was awarded service connection and granted a 30 
percent evaluation for depressive disorder, not otherwise 
specified with anxious mood, effective October 29, 2004, by 
the June 2006 rating decision.  The appellant's disability 
evaluation for depressive disorder, not otherwise specified, 
with anxious mood was then increased to 50 percent disabling, 
effective January 24, 2007, by an April 2007 rating decision.  
The January 2010 rating decision granted an evaluation of 70 
percent for depressive disorder, not otherwise specified, 
with anxious mood, effective December 8, 2009.  The Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the appellant's appeal of the 
assigned disability evaluation for depressive disorder, not 
otherwise specified with anxious mood continues.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A mood disorder, not otherwise specified, is rated under 
38 C.F.R. § 9413 (2009) and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  VA's 
Schedule for rating mental disorders reads, in pertinent 
part, as follows:

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating under Diagnostic Code 9413 is warranted 
when the evidence shows occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.

To warrant the next-higher 100 percent rating (the maximum 
schedular rating), the evidence must show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 
(1994). 

A. Entitlement to an initial evaluation in excess of 30 
percent, prior to January 24, 2007.

The appellant contends that his service-connected depressive 
disorder with anxious mood was worse than the initial 
evaluation of 30 percent, prior to January 24, 2007.  The 
Board has reviewed the evidence of record and finds that it 
does not support an evaluation in excess of 30 percent prior 
to January 2007.  The evidence prior to January 2007 did not 
indicate the appellant had a flattened effect, or 
circumstantial, circumlocutory, or stereotyped speech.  The 
June 2006 VA examination report reflects that the appellant 
had a normal affect and unremarkable speech.  A September 
2006 VA treatment record indicated the appellant had speech 
with a normal tone rate and volume.  The appellant denied 
having panic attacks.  There is no evidence the appellant had 
difficulty in understanding complex commands or that his 
short-term and long-term memory was impaired.  He was able to 
do serial 7's and spell a word forward and backward.  The 
appellant was intact as to person, time and place, and had an 
unremarkable thought process and thought content.  The 
appellant did not have impaired judgment.  The June 2006 VA 
examiner noted that the appellant understood the outcome of 
his behavior.  However, the VA examination report indicates 
the appellant's judgment appears to be poor when he is upset.  
He did not have impaired abstract thinking.  The appellant 
denied having suicidal or homicidal thoughts.  A November 
2006 VA treatment record reflects that the appellant had no 
significant depression, impulsivity or hypomania.

The June 2006 VA examination report indicated the appellant 
did have difficulty in establishing and maintaining effective 
work and social relationships.  The report notes that the 
appellant was frequently withdrawn and did not have close 
relationships with others.  However, the overall weight of 
the evidence fails to reveal a disability picture more nearly 
approximated by the next-higher 50 percent evaluation for 
depressive disorder with anxious mood under Diagnostic Code 
9435, prior to January 24, 2007.

The June 2006 VA examination report reflects that the 
appellant had a GAF score of 60, indicating he had moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that the above reported 
GAF score supports no more than the assigned 30 percent 
evaluation prior to January 24, 2007.  The June 2006 VA 
examination found that the appellant had a depressed mood, 
anxiety, and a sleep impairment.  The appellant was able to 
maintain minimum personal hygiene, and did not have a problem 
with toileting, grooming, self-feeding, dressing, and 
traveling.  He did have a moderate problem with household 
chores, shopping, and recreational activities.  The 
appellant's symptoms were consistent with a 30 percent 
rating.  As discussed above, the overall weight of the 
evidence fails to reveal a disability picture more nearly 
approximated by the next-higher 50 percent rating, prior to 
January 24, 2007.  

B.  Entitlement to an initial evaluation in excess of 50 
percent for depressive disorder with anxious mood, from 
January 24, 2007, to December 8, 2009.

The appellant contends that his service-connected depressive 
disorder with anxious mood was worse than the initial 
evaluation of 50 percent, from January 24, 2007 to December 
8, 2009.  The Board has reviewed the evidence of record and 
finds that it does not support an evaluation in excess of the 
50 percent.  The March 2007 VA examination report indicates 
that the appellant denied having suicidal ideation or 
obsessive behavior.  There is no evidence that appellant had 
speech that was intermittently illogical, obscure, or 
irrelevant.  The March 2007 VA examination report reflects 
that the appellant's speech was unremarkable.  The appellant 
did not have impaired impulse control.  The March 2007 VA 
examiner noted that the appellant's impulse control was good, 
and that although he had previous episodes of violence, he 
now managed his impulses better.  There is no evidence that 
the appellant had spatial disorientation.  The March 2007 VA 
examination report reflects that the appellant was intact to 
person, time and place.  He was able to interpret proverbs 
appropriately.  An April 2008 VA treatment record indicated 
the appellant's memory and concentration were good, and his 
thoughts were goal directed with no delusion.  The appellant 
was also clean and casually dressed at the March 2007 VA 
examination, and he had no problems with toileting, grooming, 
bathing, and dressing.  An April 2008 VA treatment record 
indicates his grooming and personal hygiene were adequate.

There is no evidence that the appellant's depression affected 
his ability to function independently, appropriately and 
effectively.  The March 2007 VA examination report indicated 
that the appellant had panic attacks when he became extremely 
anxious and agitated in a situation.  He would feel the need 
to escape.  However, an April VA examination report indicates 
the appellant denied having panic attacks.  A November 2008 
VA treatment record indicates the appellant had a job where 
he interacted with people.  The March 2007 VA examiner noted 
that the appellant reported he had stopped leaving the house 
if he could avoid it due to his problems dealing with crowds.  
A February 2008 VA treatment record indicates the appellant 
denied feeling hopeless or helpless.  There is also evidence 
the appellant had difficulty in adapting to stressful 
circumstances.  The March 2007 VA examiner reported that in 
the past he had poor impulse control, but he would now avoid 
the stress.  The evidence does not indicate that the 
appellant was unable to establish and maintain effective 
relationships.  The March 2007 VA examiner reflects that the 
appellant met with a mentor and pastor once a week.  A 
December 2007 VA treatment record indicates the appellant 
reported that he met with army buddies for dinner every few 
weeks.  The April 2008 VA examination report indicated the 
appellant had a good relationship with his father.  The April 
2008 VA examination report reflects that the appellant had 
passive suicidal thoughts with no intent or plan.

The March 2007 VA examination report reflects that the 
appellant had a GAF score of 55.  The April 2008 VA 
examination report indicated his GAF score was 55.  The April 
2008 VA treatment record indicated his GAF score was 55-60.  
An October 2007 VA treatment record noted that the 
appellant's GAF score was 60.  The GAF scores indicate the 
appellant had moderate symptoms or moderate difficulty in 
social or occupational functioning.  The Board finds that the 
above reported GAF scores support no more than the assigned 
50 percent evaluation from January 24, 2007, to December 8, 
2009.  The April 2008 VA examination report indicated the 
appellant had unremarkable speech and thoughts processes and 
a normal memory.  Although the appellant had some problems 
with activities of daily living, the April 2008 VA 
examination report indicated his psychological condition had 
a slight effect on household chores, a moderate effect on 
shopping and recreational activities, and a severe effect on 
engaging in sports and exercise, but no effect on grooming, 
bathing, and driving.  A February 2008 VA treatment record 
indicated the appellant's grooming and personal hygiene were 
adequate, his thoughts were goal oriented and his memory and 
concentration were good.  A November 2008 VA treatment record 
indicated he had a job where he interacted with people.  As 
discussed above, the overall weight of the evidence fails to 
reveal a disability picture more nearly approximated by the 
next-higher 70 percent rating, from January 24, 2007, to 
December 8, 2009.  

C.  Entitlement to an initial evaluation in excess of 70 
percent for depressive disorder, with anxious mood, from 
December 8, 2009. 

The January 2010 rating decision granted an evaluation of 70 
percent for depressive disorder, not otherwise specified, 
with anxious mood, effective December 8, 2009, the date of 
the first medical evidence of worsening symptoms.  The Board 
has reviewed the evidence of record and finds that it does 
not support an evaluation in excess of the 70 percent, from 
December 8, 2009.  

The appellant was seen for a VA examination in December 2009.  
The December 2009 VA examination report does not support an 
evaluation of 100 percent, the next-higher rating under 
38 C.F.R. § 4.130, Diagnostic Code 9435.  There is no 
evidence that appellant had gross impairment of thought 
processes or communication.  The December 2009 VA examination 
report indicates the appellant's thoughts process, thought 
content, and speech were unremarkable.  The December 2009 VA 
examination report reflects that the appellant did not have 
any delusions or hallucinations.  There was no evidence the 
appellant was unable to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The 
December 2009 VA examination report noted that the appellant 
was clean and casually dressed.  He had no problem with 
toileting, grooming, self-feeding, bathing, and dressing.  
The December 2009 VA examination report indicates the 
appellant's orientation was intact as to person, time and 
place.  The appellant's remote, recent and immediate memory 
was normal.  The appellant did not describe having grossly 
inappropriate behavior or indicate he was a persistent danger 
of hurting himself or others.  The December 2009 VA 
examination report notes that the appellant had road rage 
fits where he wanted to kill on the road, but he controlled 
the urge.  He would also lash out at others, including a good 
friend's wife.  However, the December 2009 VA examination 
report does not indicate the appellant's behavior was grossly 
inappropriate or dangerous to himself or others.

The December 2009 VA examination report reflects that the 
appellant had a GAF score of 55, indicating moderate symptoms 
or moderate difficulty in social or occupational functioning.  
The Board finds that the above reported GAF scores support no 
more than the assigned 70 percent evaluation from December 8, 
2009.  As discussed above, the evidence of record does not 
support a finding that the appellant is entitled to the next 
higher evaluation of 100 percent, from December 8, 2009.  The 
December 2009 VA examination report indicated the appellant 
had symptoms such as panic attacks, and difficulty in 
adapting to stressful circumstances, but did not indicate the 
appellant had total occupational and social impairment due to 
symptoms such as gross impairment in thought processes, 
persistent delusions, or grossly inappropriate behavior.  
Therefore, the Board finds the appellant is not entitled to 
an evaluation higher than 70 percent from December 8, 2009.    

Finally, the Board has also considered whether a referral for 
an extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's depressive 
disorder with anxious mood is not inadequate.  The appellant 
has not reported significant treatment, hospitalization or 
symptoms unaccounted for by the ratings schedule.  There is 
no evidence the appellant's depressive disorder has 
interfered with his employment more than contemplated by the 
schedular ratings of 30, 50 and 70 percent, which provide for 
occupational and social impairment.  As a result, it does not 
appear that the appellant has an "exceptional or unusual" 
disability status.  He does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for depressive disorder with anxious mood, prior to January 
24, 2007, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for depressive disorder with anxious mood, from January 24, 
2007, to December 8, 2009, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for depressive disorder, with anxious mood, from December 8, 
2009, is denied.

 	(CONTINUED ON NEXT PAGE)



REMAND

An August 2008 rating decision denied the appellant's claim 
for entitlement to TDIU.  The appellant received notice of 
the August 2008 rating decision later in August 2008.  No 
appeal was taken within one year of the determination.  
Nevertheless, in an informal hearing presentation dated in 
March 2010, the Veteran's representative asserts that a claim 
of TDIU is inextricably intertwined with the increased 
initial staged rating issues on appeal.  In this regard, the 
Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is raised by the record.  Further, the Board also 
notes that a completed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, was 
received into the record in March 2010, without prior RO 
consideration.  There has been no waiver of RO consideration 
of this additional evidence by the Veteran or his 
representative.  As such, the Board finds that the issue of 
entitlement to a TDIU should be remanded for adjudication by 
the RO, prior to appellate consideration, with consideration 
of all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to 
the issue of entitlement to TDIU.

2.  Adjudicate the issue of entitlement to 
TDIU.  Notice of the determination and the 
Veteran's appellate rights should be 
provided to the Veteran and his 
representative.  The appellant should be 
informed that, if the benefit sought is 
not granted, he must timely file and 
complete an appeal in order to perfect an 
appeal of the TDIU issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


